Citation Nr: 1303165	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rectal cysts.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for leg cramps.  


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2011, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.  

2.  The Veteran does not have rectal cysts, cataracts, or leg cramps, that are related to his service.  


CONCLUSION OF LAW

Service connection for rectal cysts, cataracts, and leg cramps, is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has rectal cysts, cataracts, and leg cramps, that are related to his service.  Specifically, he contends that these conditions are related to exposure to Agent Orange during service in the Republic of Vietnam.  He has also asserted that his rectal cysts and cataracts may be related to exposure to pesticides used to control rodents during his duties as a cook.  

At the outset, the Board notes that following the issuance of the most recent supplemental statement of the case, dated in September 2012, private treatment reports, dated between 2007 and 2012, were received which have not been reviewed by the agency of original jurisdiction, nor are they accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2012).  However, this evidence pertains to treatment for psychiatric symptoms, and it does not contain any material findings for the purposes of this decision.  Given the foregoing, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c), and a remand for RO consideration is not required.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.    

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c)  (2012); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  

The Veteran's service treatment reports include a pre-induction "report of medical history, dated in January 1968, which shows that the Veteran reported a history of leg cramps.  However, the associated examination report shows that his lower extremities were clinically evaluated as normal, and there was no notation of a calf disorder.  Given the foregoing, a calf disorder is not shown to have been "noted" upon entrance to service, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Service treatment reports show that in December 1968, the Veteran received three sutures under his left eye.  A report dated in January 1969, is difficult to read, but appears to show that he sought treatment for symptoms on his right calf, and that he was provided with medication.  There was no diagnosis.  The Veteran's separation examination report, dated in April 1970, shows that his eyes, ophthalmoscopic examination, pupils, ocular motility, anus and rectum, and lower extremities, were clinically evaluated as normal, and that he had uncorrected distant vision of 20/20 (bilaterally).  The associated "report of medical history shows that the Veteran reported a history of leg cramps, and that he denied having a history of eye trouble, skin diseases, "stomach, liver or intestinal trouble," "tumor, growth, cyst or cancer," or piles or rectal disease.

As for the post-service medical evidence, it consists of VA and private treatment reports dated between 1994 and 2012.  This evidence includes reports from Eye Center South which show that in June 1994, the Veteran sought treatment for complaints of a two-year history of blurred vision in his right eye, and that he reported a history of having a cyst removed from his rectum (no date was provided).  The impression was cataracts OD (right eye).  Eye surgery was discussed.  In September 1994, the Veteran sought treatment for complaints of blurred vision, and an inability to tolerate bright lights, and he reported that he had lost his glasses about seven weeks before.  He was diagnosed with cataracts OS (left eye).  

VA progress notes show that in July 2004, the Veteran sought treatment for complaints of dizziness, right eye soreness, and "seeing reddish-orange," after passing out in March 2004.  He reported a history of having had a cataract removed from his right eye five years before.  VA progress notes contain notations of a history of bilateral cataract surgery in 1993, and having had a rectal cyst drain in 1982.  See e.g., reports, dated in July and November of 2004, and October 2005.  Reports, dated in January 2004, and July 2009, note that rectal examinations were unremarkable.  

A VA eye examination report, dated in March 2012, shows that the examiner stated that with regard to a review of medical records, all available data had been reviewed.  The Veteran reported that he had sustained an injury under his left eye during service that did not go into his eye, and that he was treated with sutures.  He further reported that he had his first cataract surgery in 1992, for his right eye, followed by surgery on his left eye about a year later.  On examination, corrected near and far vision in the eyes was 20/20, bilaterally.  The Veteran was noted to be myopic and to have astigmatism and pseudophakia.  The examiner stated the following: the Veteran had an injury to his bony aspect of his left cheek, with no residual other than a 1.75 centimeter (cm.) scar on the skin of the left cheek, and no problems with his eyes until he developed cataracts.  His cataracts were removed starting in 1992.  The Veteran has denied any direct injury to his eyes.  The examiner concluded:

I cannot resolve the etiology issue of his cataracts without resorting to mere speculation.  Traumatic cataracts normal develop within a few months of an injury.  His cataracts developed over 20 years later and on the non-injured side.  This rules out a traumatic cataract secondary to his shrapnel incident in Vietnam.  The claim that shrapnel wound on the left cheek caused cataracts 24 years later is without merit.  In my opinion, his cataracts are not caused by or the results of military service or the shrapnel wound.  He is not diabetic so any other service cause is ruled out.  I see no medicine in his profile for a service connection which will cause cataracts.  

A VA general medical examination report, dated in April 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he had sustained a shrapnel injury during service, which was treated with sutures, with no further treatment during or after service.  He gave a history of a rectal cyst since about 1978, with surgery and drainage.  He was treated with antibiotics the following year, in 1979, with no further treatment.  He denied any current deficit or pain.  On examination, there was a 2.5 cm. scar under the left eye on the cheek.  The relevant assessments were left cheek scar, secondary to shrapnel wound, and perirectal scar due to previous I&D (incision and drainage) of peri-rectal area.  The examiner concluded:

Upon review of his C-file there is no evidence of an evaluation or treatment for a peri-rectal abscess.  Treatment for this possible abscess was not prescribed until after his military service.  The peri-rectal scar is not caused or related to his previous military service.

In July 2011, the Board remanded the claims, directing, inter alia that, with regard to his cataracts, the Veteran claimed that they are due to a combat injury, that there was no such combat-related claim as to the leg cramps or the rectal cysts, and that a medical addendum should be obtained to assess whether the Veteran's cataracts are related to his service, "even if there is no in-service record of treatment."  Citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In October 2011, a supplementary opinion was obtained as to the Veteran's claim for cataracts.  The physician indicated that the Veteran's claims file had been reviewed, and that as the Veteran had combat service and the claim is combat related, there may be a lack of inservice documentation of injury or treatment.  The physician cited the conclusion of the March 2010 VA examiner, and concluded that the diagnosis was shrapnel wound below left eye in 1968, age-related cataracts removed status post PCIOL OU (posterior chamber intraocular lens, both eyes).  The physician concluded that the removal of the Veteran's cataracts was less likely than not (less than 50/50 probability) to have been caused by or resulted from military service and his shrapnel wound below the left eye in 1968.  

In January 2012, the Veteran was afforded a VA examination of his lower extremities.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran stated that he had pain in his legs, primarily in his calves, which occurred at night and that he had to get up and walk around to relieve the pain.  He stated that he could only walk 25 to 30 yards before he had cramping and had to stop and rest, which resolved his symptoms.  The "diagnoses" were "lower leg pain below the knee," and "claudication," and the examiner concluded that they were more likely than not related to his herbicide exposure.  The examiner explained the following: the Veteran had the classic textbook definition of claudication.  The two primary causes of claudication are neurological and vascular.  There is no evidence of neurological causes of claudication, and it is highly likely that the Veteran's symptoms are vascular in origin.  The examiner stated, "With increasing evidence of vascular issues with herbicide exposure, this would make his leg symptoms service related due to the herbicide exposure."

In a deferred rating decision, dated in July 2012, the January 2012 VA examiner's conclusion, that the Veteran's claudication was due to vascular causes was noted, and a vascular examination was requested.  

In July 2012, the Veteran was afforded a vascular examination of his lower extremities.  The examiner noted that the Veteran's claims file was not available.  The report notes that the Veteran complained of intermittent claudication, with remissions, beginning in 1990, with cramping that was reduced with stretching and walking.  He stated he was not currently receiving any treatment for his symptoms.  Following an examination, the examiner concluded that there was no associated medical diagnosis.  The examiner explained:

Claudication that appears after a SHORT AMOUNT OF WALKING may sometimes be described by U.S. medical professionals by the number of typical city street blocks the patient can walk before the onset of claudication.  Thus, "one-block claudication" refers to claudication that appear after walking one block, "two block claudication" appears after walking two blocks, etc.  Vascular (or arterial) claudication typically occurs after activity of ambulation for a distance with resultant vascular insufficiency (lack of blood flow) where the muscular demands of oxygen outweighs the supply.  Symptoms are lower extremity cramping.  RESTING FROM ACTIVITY EVEN IN A STANDING POSITION MAY HELP RELIEVE THE SYMPTOMS.  THIS IS COMPLETELY OPPOSITE OF WHAT THIS VETERAN DESCRIBES.  HE REPORTS THAT WALKING AND STRETCHING ACTUALLY RELIEVES THE  "CRAMPING."  THEREFORE, THIS VETERAN IS LESS LIKELY TO BE EXPERIENCING "CLAUDICATION."

(all emphasis in original).  In an addendum, dated in September 2012, the examiner stated that the Veteran's claims file had been reviewed.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct or presumptive basis other than exposure to Agent Orange, the service treatment records do not show any treatment other than a January 1969 report that appears to show that he sought treatment for symptoms on his right calf, and that he was provided with medication.  There was no diagnosis.  The Veteran's separation examination report, dated in April 1970, shows that his eyes, ophthalmoscopic examination, pupils, ocular motility, anus and rectum, and lower extremities, were clinically evaluated as normal, and that he had uncorrected distant vision of 20/20 (bilaterally).  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

With regard to the claim for leg cramps, the Board finds that the preponderance of the evidence shows that the Veteran does not have a disability due to a disease or injury.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The decision of the Federal Circuit is consistent with the controlling law, which requires a disability and a disease or injury.  In this case, there is no medical evidence of an associated diagnosed condition (disease).  In this regard, the Board finds that the July 2012 VA examination report his highly probative evidence against the claim.  In this report, the examiner determined that that there was no associated medical diagnosis.  The examiner's opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficiently detailed explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, countervailing opinion of record.  To the extent that the January 2012 VA examiner assigned "diagnoses" of pain and claudication, these do not appear to identify an underlying disease process.  In any event, the Board has determined that the July 2012 VA opinion is more probative of the issue, as it is the most recent opinion of record, and as the July 2012 VA examiner presumably reviewed the January 2012 opinion, and found it unpersuasive.  In particular, although the January 2012 VA examiner indicated that the Veteran's claudication was vascular in origin, a vascular disability of the lower extremities was not diagnosed at that time, and is not, in fact, shown.  

With regard to the claims for cataracts, and rectal cysts, the Veteran has reported a history of rectal cysts in 1978, or, alternatively, in 1982.  However, the earliest medical evidence of either of these disorders is dated in 1994.  This is approximately 24 years after separation from service.  Even if we accept the lay evidence, the earliest manifestation is more than 7 years after service.  The appellant has not alleged that there was a continuity of symptoms since service, and this lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that either of these claimed conditions are related to his service on a direct basis.  In this regard, the Board finds that (with regard to the claim for cataracts) the October 2011 VA supplemental opinion, and (with regard to the claim for rectal cysts) the April 2010 VA opinion, are highly probative evidence against the claims.  The examiners' opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficiently detailed explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, countervailing opinion of record.  With regard to the claim for cataracts, the Board further notes that the opinion in the March 2010 VA examination report, although warranting lesser probative value due to noncompliance with the Court's holding in Collette, see July 2011 Board remand, is still competent evidence against the claim.  

However, the Veteran's primary argument is that he has cataracts, and rectal cysts, that are related to exposure to Agent Orange during service in Vietnam.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that either of these conditions are related to such exposure, Combee, and the applicable law does not include either of these disorders as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The length of time between service in Vietnam and the Veteran's diagnosis/treatment for these conditions clearly indicates no connection, beyond the fact that such disorder has not been found to be connected with exposure to herbicides.   In reaching this decision, the Board has considered the January 2012 VA examiner's opinion.  However, as previously noted, the "diagnoses" in that report merely indicate symptoms without an underlying disease process, and the Board has determined that the Veteran does not have a leg disability due to a disease or injury manifested by cramps.  In addition, the January 2012 examiner did not cite to any studies in support of her opinion, and in any event, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48, 53-54 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979)).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id.  

In summary, the evidence does not show that the Veteran has a leg disability manifested by cramps, or that his cataracts, or rectal cysts, are related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With respect to the appellant's own statements, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contention that leg cramps, cataracts, and rectal cysts, are related to his service, which ended in 1970.  In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran does not have a leg disability manifested by cramps, and that his cataracts, and rectal cysts, are not related to his service), the Board finds that the medical evidence outweighs the Veteran's contentions.  

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Veterans Claims Assistance Act

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in April 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in November 2011, both the Troy Regional Medical Center, and Dr. N.H., stated that they did not have any records for the Veteran.  In November 2011, a request for records from Dr. J.B. (whom the Veteran has indicated is deceased) was returned by the postal service as undeliverable.  The Veteran has been determined not to have a disability due to disease or injury manifested by leg cramps, and etiological opinions has been obtained with regard to the claims for cataracts, and rectal cysts.    

In July 2011, the Board remanded these claims.  The Board directed that the Veteran be contacted and requested to identify who had performed examinations to which he had referred in correspondence received in April 2011.  After securing the appropriate medical release, it was directed that VA obtain and associate with the claims file copies of the identified examination reports.   In August 2011, the Appeals Management Center (AMC) sent the Veteran a duty-to-assist notice that was in compliance with the Board's remand.  In September 2011, the Veteran stated that he had been examined in April 2011 by Dr. S.A.  However, a signed authorization for release of records was not provided.  In November 2011, the AMC sent the Veteran another duty-to-assist letter in which it requested him to sign and complete an authorization for release of Dr. S.A.'s records (VA Form 21-4142). There is no record of a response.  The Board also directed that a medical addendum be obtained from the examiner who performed the March 2010 VA eye examination, and that the Veteran be afforded a VA examination to determine the nature and etiology of any current disability responsible for leg cramps.  In October 2011, a supplemental opinion was obtained with regard to the Veteran's claim for cataracts, and in July 2012, the Veteran was afforded an examination of his legs, in which the examiner determined that there was no associated diagnosis.  Given the foregoing, the Board finds that there has been substantial compliance with its July 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for rectal cysts, cataracts and leg cramps is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


